Citation Nr: 1509461	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss, confusion, and dizziness.  

5.  Entitlement to service connection for disability manifested by breathing problems, to include as secondary to a heart disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Before the claims file was certified for appeal, by an April 2013 rating action, the RO granted service connection for ischemic heart disease status post myocardial infarction and evaluated it as 100 percent disabling, effective July 31, 2012.  The Board finds that this grant of service connection for the heart disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

In September 2013, the Board remanded the Veteran's appeal for compliance with procedural due process requirements.  Specifically, the Board instructed the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in July 2014 and the Veteran testified at a Board hearing conducted before the undersigned at the St. Louis RO.  A copy of the transcript has been associated with the claim folder.  

(The issues of entitlement to service connection for residuals of a TBI, to include memory loss, confusion, and dizziness, as well as whether new and material evidence has been received sufficient to reopen a claim of service connection for PTSD are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his period of service and is presumed to have been exposed to herbicides.  

2.  The Veteran currently has diabetes mellitus, type II.  

3.  The Veteran's low back disability existed prior to his period of active service and was not aggravated as a result of such service.  

4.  The Veteran does not have a respiratory disability manifested by breathing problems.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Any pre-existing low back disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).  

3.  The Veteran does not have a respiratory disability manifested by breathing difficulties that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through notice letters dated in August 2009, and March 2010, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the August 2009 and January 2010 letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in both letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, the August 2009 letter informed the Veteran of the evidence necessary to establish service connection on a secondary basis.  Specifically, this letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  

The Board finds that the Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Although the Veteran reported to be receiving Social Security Administration (SSA) disability benefits, a September 2010 letter from the SSA indicated that the Veteran last received SSA payments in December 2002, and had not received any disability benefits since that date.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for an adjudication of the claims decided herein.  

The Board observes that additional VA medical records dated from November 2001 to August 2014 (some of which were duplicative of evidence already associated with the claims file), as well as medical records issued at a private treatment facility (Resurrection Medical Center) were associated with the Virtual VA and paperless claims file after the September 2012 examination.  The records that were not duplicative of evidence already associated with the claims file were not reviewed by the September 2012 VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  The private medical records focus on treatment provided for the Veteran's heart disability, and while a few of these records document the Veteran's complaints of back pain, as well as treatment for said pain, they do not address the question pertinent to the appeal-service connection.  Rather, these records predominantly focus on treatment provided for health concerns other than the back disability.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  

The Board also acknowledges that if a Statement or Supplemental Statement of the Case is prepared before the receipt of additional evidence, a Supplemental Statement of the Case must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2014), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  Although additional medical evidence has been associated with the claim since the January 2013 Statement of the Case (SOC), the Board notes that the majority of the medical records were duplicative of evidence already associated with the claims file.  Indeed, these records included duplicate copies of the September 2012 VA examination report, as well as previously considered VA treatment records.  Although some of the private and VA medical records were not associated with the claims file at the time the Veteran's claims were last readjudicated, the evidence was absent any treatment records that addressed the etiology of the Veteran's back disability, or provided additional evidence and/or information concerning whether the Veteran has a current respiratory disability.  As such, with respect to the Veteran's claims decided herein, the Board does not find that the additional records submitted provide competent medical evidence relating to the etiology of the low back disability, as well as the nature and etiology of a respiratory disability manifested by breathing problems.  As such, the Board does not find these records to be relevant with respect to issues decided.  

As noted above, the Veteran has been afforded VA medical examinations for his claimed back disorder on several occasions, most recently in September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the September 2012 and July 2010 VA examinations, in conjunction with one another, are adequate, as they were predicated on musculoskeletal evaluations of the Veteran as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provide a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for a disability manifested by breathing problems under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  With regard to the Veteran's claim of service connection for breathing problems, although the record reflects the Veteran's complaints of breathing problems, and the Veteran has been assessed with chest pain throughout the appeal, there is no competent evidence showing that the Veteran has, at any point since filing his March 2010 claim, suffered from, or received treatment for a respiratory disorder characterized by breathing problems; nor has it been shown that the Veteran suffers from any other disability that could reasonably be encompassed within the scope of his claim.  Thus, the Veteran's own unsubstantiated allegation that he has this condition or that it is related to service is insufficient to trigger the need for a VA examination.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  Accordingly, an examination is not needed to decide the claim of service connection for a disability manifested by breathing difficulties.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) 

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including arthritis, bronchiectasis, and diabetes mellitus, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

A. Diabetes Mellitus, Type II

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.  

Type II diabetes mellitus has been deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  It shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that he has diabetes mellitus, type 2, that arose as a result of his herbicide exposure while serving in the Republic of Vietnam.  Review of the service personnel records reflect that the Veteran did in fact serve in the Republic of Vietnam from June 1970 to June 1971.  As such, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam.  

Although the VA treatment records are somewhat unclear as to whether the Veteran has a definite diagnosis of type II diabetes mellitus, the more recent private records generated at Resurrection Medical Center, where the Veteran presented with complaints of chest pain in May 2013, reflect that the Veteran had a diagnosis of diabetes mellitus type II, and further reflect that he was taking the medication Metformin (medication used to treat those with diabetes mellitus, type II), was monitoring his blood glucose through Accucheck, and had been placed on an American Diabetic Association (ADA) diet.  In light of this recent information, the Board resolves reasonable doubt in favor of the Veteran, and finds that he likely has a current diagnosis of diabetes mellitus, type II.  

Inasmuch as herbicide exposure is conceded and the Veteran has been diagnosed with diabetes mellitus, type 2, a disease subject to presumptive service connection on the basis of such exposure, all of the elements for service connection for diabetes mellitus, type II, have been met and the claim is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B. Low Back Disability

The Veteran currently seeks entitlement to service connection for a low back disability.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

It is undisputed that the Veteran is currently diagnosed with a low back disability.  Indeed, an October 2009 x-ray of the lumbar spine revealed narrowing of the L5-S1 disc space.  Also, at the August 2010 VA examination, the Veteran was diagnosed with having degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the bilateral lower extremities.  For reasons expressed below, the Board finds that the evidence of record establishes that the Veteran's low back disability pre-existed his military service.  

Turning to the service treatment records, at the December 1967 examination pursuant to the Veteran's enlistment into the military, the clinical evaluation of his spine was marked as abnormal, and he was assessed with posterior strain due to decreased lumbar lordosis.  In addition, it was noted that x-rays of the lumbar spine revealed defect posterior neural arch at S1.  Furthermore, the Veteran reported a history of recurrent back pain in his medical history report.  The remainder of the service treatment records reflect that the Veteran was seen at the Army medical dispensary in May 1969, at which time he claimed to have been in an automobile accident the day before, and reported to experience stiffness in his back and neck.  Range of motion of the back and neck was shown to be normal, and there were no signs of external trauma or tenderness on physical examination of the Veteran,  The Veteran was prescribed with medication and instructed to return the following morning if necessary.  A January 1970 sick call report reflects that the Veteran was reportedly involved in another automobile accident the night before, and claimed to experience recurrent dizziness, back ache, and headache since.  During a March 1970 treatment visit, the Veteran complained of low back pain of one day duration, noting that he had hurt his back the night before.  Physical examination of the back revealed normal range of motion findings.  A June 1970 clinical report also reflects the Veteran's complaints of a back ache, along with headache and loose stool of one day duration.  The clinical evaluation of the spine was shown to be normal at the April 1971 separation examination.  

As discussed above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See VAOPGCPREC 3-2002.  While the Veteran's low back disability was not considered to be disabling, and he was found to be fit for basic training and active service, given that the spine was shown to be abnormal at the time of his enlistment examination, and in light of the diagnoses of posterior strain due to decreased lumbar lordosis and defect of posterior neural arch at S1, the presumption of soundness is not applicable in this case-the disease was shown at entry.  As such, the Board finds that a low back disability existed prior to service.  Consequently, a relevant inquiry is whether the Veteran's low back disability was aggravated during active duty service.  

VA treatment records dated from 2009 to the present reflect the Veteran's complaints of, and treatment provided for, his back condition.

The Veteran was afforded a VA examination in July 2010, during which time the examiner reviewed his medical records and noted that the Veteran was involved in a motor vehicle accident (MVA) in service wherein he injured his back and neck.  The examiner further noted that the Veteran was reportedly involved in a MVA prior to active duty which resulted in neck and back pain.  Based on her review of the diagnostic records, her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having DJD and DDD of the lumbar spine with radiculopathy of the bilateral lower extremities.  The examiner acknowledged the Veteran's pre-service MVA, but commented that the Veteran was still accepted into the military and found fit for duty.  The examiner further acknowledged the Veteran's two MVAs during service, but noted that examinations following these did not show any abnormalities.  According to the examiner, the Veteran likely suffered microtrauma from the numerous MVAs, including the one prior to active duty service, and microtrauma can lead to degenerative changes - although there is not an accurate way to ascertain which particular incidence caused the resulting DJD/DDD of the lumbar spines.  The examiner concluded that it probably is a combination of the incidents that led to the Veteran's current condition, and therefore his DJD/DDD of the lumbar spine was at least as likely as not caused by or a result of his MVA while on active duty.

The Veteran was afforded another VA examination in September 2012, at which time the examiner reviewed the Veteran's medical history and noted that he injured his back in a MVA prior to service, and had issues with his back at the time of the December 1967 VA examination.  The VA examiner further acknowledged that the Veteran was involved in several MVAs during active service, with symptoms of pain following these incidents.  The VA examiner further noted that the Veteran's back was shown to be normal at the April 1971 discharge examination, with no back symptoms, and therefore no chronicity or continuity of symptoms.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with degenerative disease in the lumbar and thoracic spine.  According to the examiner, the claimed condition, which clearly and unmistakably existed prior to service, was clearly not aggravated beyond its natural progression by an in-service injury, event, or illness.  In reaching this conclusion, the examiner relied on the Veteran's normal separation examination in April 1971.  The examiner also explained that although the Veteran reported back pain after his MVAs during service, the objective findings were consistent with a natural progression of degenerative disease.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  The Board finds that the Veteran had a low back disability that existed prior to service that was not aggravated by his period of service.  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran had a low back disability that preexisted his period of active duty.  As previously mentioned, the Veteran's December 1967 enlistment examination reflects diagnoses of posterior strain due to decreased lumbar lordosis, and defective posterior neural arch at S1.  

The Board finds the September 2012 VA medical opinion to be more persuasive than the 2010 examination report because the September 2012 examination included an orthopedic examination of the Veteran, a review of the Veteran's claims file, and a clear opinion concerning whether the pre-existing disorder was aggravated by service.  In addition, the September 2012 VA examiner based her opinion on relevant historical facts and offered a thorough rationale for the opinion reached, which opinion is supported by the evidence of record.  Indeed, after evaluating the current back condition, and reviewing the service treatment records, to include the December 1967 enlistment examination report, the September 2012 VA examiner determined that the Veteran's current back disability did in fact pre-exist his service.  In concluding that the pre-existing back disability was not aggravated beyond its natural progression by his in-service injuries, she noted that the Veteran's spine was shown to be normal at the April 1971 separation examination.  In addition, the examiner relied on her own medical expertise and knowledge in finding that the current objective medical findings were consistent with what had been a natural progression of degenerative disease.  While the examiner acknowledged and conceded the Veteran's in-service MVAs, she nevertheless concluded that the Veteran's pre-existing low back disability was not aggravated beyond a normal progression as a result of his in-service experiences.  Moreover, review of the service treatment records reflects that every time the Veteran visited the military dispensary with complaints of back pain after one of his reported motor vehicle accidents, the examinations of the back were always negative for any abnormalities.  Consequently, the 2012 opinion is consistent with the remainder of the record.  In contrast, the 2010 opinion is not consistent with the remaining record.

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe observable symptoms of back pain, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current back disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Based on the foregoing, the Board finds that the Veteran's low back disorder existed prior to service and was not aggravated by service.  Thus, the Veteran's claim is denied.  

The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is denied.  

C. Disability characterized by Breathing Problems

The Veteran contends that he has a disability characterized by breathing problems that is secondary to his service-connected heart disorder.  

At the December 1967 enlistment examination, the clinical evaluation of the lungs and chest was shown to be normal and the chest x-ray was absent any abnormalities.  However, the Veteran did report a history of ear, nose, or throat trouble; chronic or frequent colds; and pain or pressure in chest in his medical history report.  In the section entitled Physician's Summary and Elaboration of all Pertinent Data, the medical examiner noted that the Veteran gets occasional sore throats and colds.  However, the Veteran was not diagnosed with having a respiratory disability at that time.  The remainder of the service treatment records reflect the Veteran's frequent visits to the military dispensary for respiratory symptoms, and document his complaints of respiratory and/or nasal problems, to include coughing, head stuffiness, chest pain, chills and a sore throat.  He was assessed with having an upper respiratory infection with possible sinusitis during a December 1969 clinical visit, and he was assessed once again with upper respiratory infection during a September 1970 clinical visit.  At the April 1971 separation examination the clinical evaluation of the lungs and chest, sinuses, ears, nose and throat was shown to be normal.  

The evidence clearly shows the Veteran's complaints of respiratory symptoms during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a respiratory disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Although the service treatment records reflect a diagnosis of upper respiratory infection on several occasions, this appears to have resolved as there was no actual clinical finding of a respiratory disability.  Thus, while the Veteran experienced respiratory symptoms, and was assessed with an upper respiratory infection several times throughout his service, the service treatment records do not reflect findings of a chronic respiratory disability.  

Review of the Veteran's post-service treatment records reflects the Veteran's occasional complaints of cold-like symptoms, as well as symptoms of chest pain, but are absent a diagnosis of a chronic respiratory disability.  In March 2003, the Veteran presented at the Emergency Room of the Columbia, Missouri VA Medical Center (VAMC) with a number of complaints, to include complaints of productive cough with yellowish sputum production.  He underwent a chest x-ray, the results of which revealed mild to moderate tortuosity of the aorta, but were negative for definite infiltrate or effusion.  Report of the January 2010 chest x-ray revealed no signs of pneumothorax or pleural effusion, and was clear for an acute cardiopulmonary process.   In March 2010, the Veteran presented with complaints of chest tightness, shortness of breath and chest pain while in an anger management class.  After providing a description of all his symptoms, to include symptoms associated with his low back and lower extremities, the treatment provider assessed him with chronic back pain with symptoms of numbness to the entire lower extremities at times.  No assessment was provided regarding the Veteran's respiratory symptoms.  Medical records dated in May 2013 reflect that the Veteran was admitted to Resurrection Medical Center for a cardiac evaluation.  Upon being admitted, the Veteran reported to have left-sided chest pain that travelled down to the lower abdominal area.  After undergoing a physical examination as well as an electrocardiogram (EKG), the Veteran was assessed with having chest pain.  He was also assessed with a history of myocardial infarction and percutaneous transluminal coronary angioplasty stent as well as a history of cardiomyopathy.  The Veteran also underwent a chest x-ray, the findings of which revealed clear lungs and borderline cardiomegaly.  After evaluating the Veteran and reviewing the diagnostic test results, the treatment provider diagnosed him with having chest pain.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a disorder manifested by breathing difficulties.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having a diagnosis of respiratory disorder.  The Board notes that none of the VA treatment providers or private physicians have identified a current respiratory disease, and a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to a respiratory disorder.  Although the Veteran was assessed with having an upper respiratory infection in service, these infections were acute and transitory in nature, and appear to have resolved considering that subsequent service treatment records were absent a diagnosis of respiratory disease, and the clinical evaluation of the Veteran was negative for any respiratory problems at his separation examination.  While the Veteran was assessed with having chest pain during his May 2013 hospitalization, these symptoms appear to have been due to his heart condition, for which he was receiving treatment.  Indeed, the treatment provider did not find any intrinsic pathology associated with the Veteran's respiratory system at that time.  As previously noted above, the assessment of a pain does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  Moreover, it is not unexpected to have shortness of breath with heart disease even when there is no lung disease, especially when the heart disease is totally disabling.  See 38 C.F.R. § 4.104 (2014).  

The Board notes further that although the Veteran has complained of breathing problems throughout the duration of the appeal, the greater weight of the evidence is that he does not have a respiratory disease.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the post-service medical records show no pathology of the respiratory system.  

The Board has considered the Veteran's assertions that these symptoms are associated with respiratory pathology that is/are related to his time in service and/or secondary to a service-connected disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as breathing difficulties and chest pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  However, the fact remains that the objective medical evidence of record does not demonstrate that the Veteran currently suffers from an respiratory disorder manifested by the breathing difficulties.  As such, service connection for a respiratory disabilities manifested by breathing difficulties are not warranted on a secondary basis either.

Because the medical evidence in the current appeal does not establish that the Veteran has any current respiratory pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  (As noted above, he is already service connected for heart disease and has been rated, in part, on the dyspnea he experiences as a result.)


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.  

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a respiratory disability manifested by breathing problems is denied.  



REMAND

PTSD

The Veteran contends that he suffers from PTSD after encountering several traumatic experiences in service.  In this regard, the Board notes that review of the claims folder reveals that service connection for PTSD was originally denied because the evidence did not confirm the occurrence of his reported in-service stressor.  The claim was last denied in a February 2009 rating decision.  The Veteran was notified of this decision and of his appellate rights, but did not file a notice of disagreement with the decision.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.1103.  In general, rating decisions that are not properly appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  

In an April 2010 statement and during his June 2014 hearing, the Veteran described the traumatic events he experienced in service, and explained that he developed PTSD after being sexually assaulted by his platoon sergeant during his tour of duty in Germany.  

The Board recognizes that the present case, which involves allegations of a personal assault (the alleged assault of the Veteran by his drill sergeant on multiple occasions during basic training), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) in that he was not informed that evidence of behavior changes can constitute credible supporting evidence of the stressor.  The Board notes that § 3.304(f)(4) stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

TBI

In the current appeal, the Veteran maintains that he suffered a TBI, which has been manifested by symptoms of dizziness, confusion, and memory loss, after being involved in a motor vehicle accident in service.  During his hearing, the Veteran testified that in addition to the dizziness, confusion and memory loss, he has experienced vomiting, blurred vision, dizziness, lightheadedness, headaches, and difficulty concentrating - all of which he attributes to his in-service accident.  According to the Veteran, he also began experiencing periods of "blackouts" after this incident, both during, and after his service.  See July 2014 Hearing Transcript, pp. 4-7.  

A brief historical overview reflects that the Veteran initially filed a claim for service connection for headaches soon after his separation from service, and this claim was denied in a November 1971 rating decision.  According to the RO, the service treatment records indicated that a condition manifested by headaches existed prior to the Veteran's entry into active military service.  The RO determined that the pre-service headaches were not aggravated by service or any incident of service.  

The Veteran sought to reopen his claim for service connection for his headaches, and the claim itself was recharacterized as headaches, to include residuals of a head injury.  The petition to reopen this claim was denied again in the February 2004 and February 2009 rating decisions.  In July 2009, the Veteran recharacterized his claim as that of service connection for a TBI, manifested by memory loss, headaches, confusion and dizziness, and requested once again that his claim for service connection for this disorder be reopened.  In the August 2010 rating decision, the RO bifurcated the claim into two separate issues: (1) entitlement to service connection for residuals of TBI with memory loss, confusion and dizziness, and; (2) whether new and material evidence had been received sufficient to reopen a claim of service connection for headaches.  The Veteran appealed the denial of service connection for TBI, but did not appeal the denial of the petition to reopen a claim for service connection for headaches.  Although the Veteran has described ongoing headaches, the Board will address these symptoms as residuals of his possible TBI/head injury, rather than as a separate and distinct claim.  

Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's head, eyes, and neurological system was shown to be normal at the December 1967 enlistment examination.  However, he did report a history of a head injury, as well as frequent or severe headaches, dizziness or fainting spells, eye trouble, a history of a head injury, and periods of unconsciousness in his medical history report.  During a May 1969 treatment visit the Veteran stated that he had been in an automobile accident the day before, and reported experiencing stiffness in his back and neck.  Physical examination of the Veteran revealed normal range-of-motion findings in the back and neck, no trauma, and no signs of tenderness.  A January 1970 clinical report reflects that the Veteran was involved in an automobile accident the night before, as well as his complaints of recurrent dizziness, backache, and headache since.  The Veteran also reported having passed out in his room.  During a subsequent treatment visit at the dispensary in February 1970, the Veteran complained of dizziness, a cold, headaches, and a cough of four days' duration.  The Veteran also stated that he had experienced dizziness since his May 1969 head injury that stemmed from his automobile accident.  He was referred to a physician who noted the Veteran's long history of complaints of dizziness and blacking out.  The physician noted that the Veteran had been in an automobile accident when he was 20 years old, at which time he lost consciousness for one minute, and was treated through rest and medication.  A February 1970 skull series was conducted, and the results were negative for any significant abnormalities.  

Subsequent clinical records dated in February and March 1970 reflect the Veteran's complaints of ongoing dizziness.  During one particular treatment visit in February 1970, the Veteran claimed to have lost consciousness for three minutes the night before while working.  The Veteran also reported experiencing frontal headaches and blurring of vision.  During a subsequent treatment visit, also dated in February 1970, the Veteran complained of dizziness and head pain and reported having passed out again while on guard duty - something witnessed by his friend.  The Veteran was seen at the medical dispensary several additional times in February and March 1970 with complaints of a cough and dizziness.  At the April 1971 separation examination, the clinical evaluation of the head, eyes and neurological system was shown to be normal, 

After his separation from service, the Veteran reported experiencing a pressure-like sensation in the frontal area of his head during a June 1971 VA treatment visit.  

The Veteran was afforded a VA examination in August 2010, during which time he provided his medical history and reported having been in two motor vehicle accidents during service.  The Veteran claimed that he was hit from behind and knocked unconscious in one of these accidents, and recalled experiencing residuals of headaches as well as problems with his eyes, his teeth, and dizziness.  The Veteran also described a second incident wherein he was hit in the jaw with a butt of a gun.  According to the Veteran, he did not lose consciousness or receive medical attention for this injury.  Upon reviewing the Veteran's medical records, the VA examiner observed some discrepancies between these records and the Veteran's self-reported history.  Specifically, it was noted that while the Veteran reported two MVAs while in the military, he was not hospitalized or rendered unconscious at the time of these accidents as he reportedly claimed.  The examiner further noted that while the Veteran denied experiencing a head injury prior to entering the military, he noted a history of a head injury in his December 1967 medical history report.  

During the evaluation, the Veteran described varied symptoms  With regard to his neurobehavioral symptoms, the Veteran noted that he can get irritable or restless and has diagnoses of major depressive disorder and somatization disorder.  According to the Veteran, he has had tinnitus since serving in Vietnam, is hypersensitive to light and sound, and has been experiencing speech and swallowing difficulties for the previous six months.  The Veteran also reported a decreased sense of taste or smell that began about ten years prior.  

After conducting a neurological, cognitive and psychiatric evaluation of the Veteran, the examiner detected no objective evidence of memory loss, and described the Veteran's judgment as mildly impaired.  The Veteran's social interaction was "occasionally inappropriate, from what people tell him," although the Veteran does not see this.  With regard to his orientation, the examiner noted that the Veteran gets lost at times while driving his car, but is oriented to time and date.  The Veteran's motor activity was described as normal most of the time, but mildly slowed at times due to apraxia, and his visual spatial orientation was shown to be mildly impaired as he occasionally gets lost in unfamiliar surroundings, and has difficulty reading maps or following direction.  The examiner observed signs of marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.  As for any neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both, the examiner noted that the Veteran is disabled as a result of his depression.  With regard to his communications skills, the examiner noted that the Veteran's comprehension or expression, or both, of either spoken language or written language is only occasionally impaired as he can communicate complex ideas.  Finally, the Veteran's consciousness was described as normal.  

Based on his evaluation of the Veteran, the examiner determined that a diagnosis of TBI could not be substantiated with the service treatment records.  According to the examiner, the symptoms the Veteran reportedly developed as a result of the TBI were present before he entered service, and his claim that he did not have a head injury before entering the military was contradicted by the entrance examination and physical.  The examiner further noted that the Veteran's claim that he was knocked unconscious and hospitalized after a MVA was contradicted by the service treatment records.  In addition, the examiner noted that the Veteran has been diagnosed with having somatization disorder, which indicates that some physical complaints may be related to his psychological state.  Although the examiner determined that a diagnosis of a TBI could not be substantiated with the service treatment records, he did not discuss why a TBI diagnosis could not be supported by the post-service treatment records.  Indeed, in his explanation, the examiner primarily focused on why a TBI diagnosis could not be made based on the service treatment records alone.  As such, the Board is unclear as to whether the evidence derived during this examination was sufficient to support a diagnosis of TBI, and if it is not, why.  

The Veteran was afforded another VA examination in September 2012, during which time he reported to have incurred a TBI that resulted from an in-service MVA.  The examiner took note of the August 2010 examination report which determined there to be no findings of TBI, but did note an underlying condition that may have been aggravated.  The examiner also took note of the service treatment records, including the December 1967 enlistment examination report which indicated that the Veteran had a history of frequent and severe headaches.  After evaluating the nature and severity of the Veteran's headaches, the examiner determined that the Veteran did not have a current diagnosis of a TBI.  

The Board is unclear as to how the examiner arrived at this determination.  It appears as though the examiner predominantly focused on the nature and severity of the Veteran's headaches during this portion of the evaluation, and then conducted separate neurological and psychiatric examinations in connection with the Veteran's claimed back disorder and PTSD.  The Board is unclear as to which particular findings derived from these examinations were relied upon by the examiner in determining that the Veteran did not have a current diagnosis of a TBI.  In other words, the Board is uncertain as to what medical findings produced through this examination were used by the examiner to support the determination that the Veteran does not have a TBI.

Additionally, the Veteran reported symptoms akin to those typical of a head injury at his December 1967 enlistment examination, and both VA examiners noted the existence of symptoms prior to service.  Assuming that the claimed disorder did exist prior to service, there remains a question of whether the evidence clearly and unmistakably demonstrates that the Veteran's TBI and/or residuals of a TBI or head injury was not aggravated by service.  (The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Joyce v. Nicholson, 443 F.3d 845, 847  (Fed. Cir. 2006).)  

In light of the inadequate medical opinions provided, the Board finds that the evidence of record is currently insufficient to decide the claim for service connection for a TBI, and another VA examination is necessary before the merits of the appeal can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his PTSD, as well as potential symptoms akin to those typical of a TBI and/or residuals of a head injury head injury, generated at the VA Medical Center (VAMC) in Columbia, Missouri, and dated from August 2014 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The Veteran should also be invited to submit any pertinent evidence in his possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

In addition, the AOJ must send the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2014).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, or through evidence of behavior changes as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence, as well as evidence of behavior changes listed in this regulation must be included in the notification letter.)  

3. The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged physical assaults by his platoon sergeant, to include any other evidence corroborating the incident(s).  The Veteran should be asked to specifically provide statements from any witnesses to these incidents, or from the authorities to whom he may have reported the incidents.  

A request must be made to the service department to obtain any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.  Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action taken.  

4. Thereafter, the Veteran should be scheduled for a VA TBI examination.  The claims folder, any records on Virtual VA, and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record, and an evaluation of the Veteran, the examiner should:

a. Confirm and identify whether the Veteran has residuals of a head injury/TBI, presently or at any point during the claims period.  Any tests deemed necessary to confirm or rule out any diagnosis must be undertaken.  In discussing this, please distinguish between symptomatology that is attributed to the Veteran's low back disability, PTSD, and/or disability from symptomatology directly attributed to potential TBI residuals.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.  If it is found that the Veteran does not have residuals of a TBI, then provide an opinion as to whether the Veteran's reported symptoms (including, but not limited to, confusion, headaches, blurred vision, memory loss, poor concentration, balance/mobility problems, sensitivity to light and noise, fatigue, dizziness) can be attributed to any specific disability.  

b. If the Veteran does have residuals of a head injury/TBI, did the Veteran clearly and undebatably experience pre-existing residuals of a head injury/TBI prior to his period of active duty beginning in June 1968?  (Identify all evidence that undebatably demonstrates pre-existence.)  

c. If so, is it clear and undebatable that the disability underwent no permanent increase in severity during service?  

d. If the examiner determines that the Veteran's residuals of a head injury/TBI did not pre-exist service, then for any residuals of a head injury/TBI diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service, to include his in-service MVAs in May 1969 and January 1970.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI/head injury since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues of whether new and material evidence has been received sufficient to reopen a claim for service connection for PTSD, and entitlement to service connection for residuals of a TBI, to include memory loss, confusion, and dizziness.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


